   Case: 1:20-cr-00065-TSB Doc #: 22 Filed: 12/28/20 Page: 1 of 2 PAGEID #: 118




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,                    :      Case No. 1:20-cr-65
                                              :
 vs.                                          :      Judge Timothy S. Black
                                              :
 BILLY GRAY,                                  :
                                              :
        Defendant.                            :

       ORDER TO RELEASE DEFENDANT TO INPATIENT TREATMENT

       This case is before the Court on Defendant’s unopposed post-revocation

memorandum. (Doc. 20). Specifically, on December 17, 2020, this Court addressed

Defendant’s most recent bond violations, and subsequently revoked Defendant’s bond.

(Min. Entry, Dec. 17, 2020). The Court, however, offered Defendant an opportunity to

submit a memorandum to seek reconsideration as to revocation and/or to assist the Court

as to whether to accept the parties’ Rule 11(c)(1)(C) plea agreement. (Id.)

       On December 21, 2020, Defendant filed a memorandum, proposing that the Court

release him on bond, in order to allow him to seek inpatient alcohol treatment and “to

prove to the Court that [Defendant] intends to make positive change prior to continued

proceedings in this matter [i.e., sentencing].” (Doc. 20 at 2). Defendant notes that the

Pretrial Officer has secured placement for him in an inpatient treatment facility,

beginning on December 29, 2020. Accordingly, Defendant requests that the Court

release him on the morning of December 29, 2020, so that he may attend and participate

in the inpatient alcohol treatment program.
    Case: 1:20-cr-00065-TSB Doc #: 22 Filed: 12/28/20 Page: 2 of 2 PAGEID #: 119




       The Court finds that Defendant’s proposal is well-taken and, accordingly, the

request is GRANTED. Specifically, the Court ORDERS as follows:

       (1) Defendant BILLY GRAY, who is currently detained at Butler County Jail in
           the custody of the U.S. Marshals, SHALL be released on December 29,
           2020 at 9:00 a.m.

       (2) Immediately upon his release, and before leaving the jail facility, Defendant
           Billy Gray SHALL meet with his Pretrial Officer Matt Campbell. Officer
           Campbell will be present at the Butler County Jail and awaiting Defendant’s
           release. The Pretrial Officer SHALL place Defendant on GPS monitoring
           before Defendant departs from the Butler County Jail.

       (3) Upon his release, and after he has met with his Pretrial Officer to be placed
           on GPS monitoring, Defendant Billy Gray SHALL proceed directly to the
           inpatient treatment facility:

                                         Nova Behavioral Health
                                          732 Beckman Street
                                          Dayton, Ohio 45410

       (4) Defendant Billy Gray SHALL remain at Nova Behavioral Health at all times
           and SHALL fully comply with and participate in the inpatient alcohol
           treatment program, until he is successfully discharged. Failure to abide by
           and successfully complete all requirements of the treatment program shall
           constitute a bond violation; and

       (5) If Defendant Billy Gray fully and successfully participates and completes the
           inpatient alcohol treatment program, Defendant shall be released on bond
           pending sentencing.1 The Court reimposes all prior bond conditions that
           were in effect prior to Defendant’s bond revocation, but amends the
           condition regarding alcohol use, such that Defendant SHALL NOT use
           alcohol at all, going forward.

       IT IS SO ORDERED.

Date: 12/28/2020
                                                              Timothy S. Black
                                                              United States District Judge

1
 In light of Defendant’s participation in inpatient treatment, the Court VACATES the January 7,
2021 sentencing hearing, to be rescheduled after Defendant completes the inpatient program.

                                               2
